BY THE COURT.
It is claimed by the plaintiff in error that this court has the same right as the court would have in a divorce case to award the custody of the child to whichever one of the parties is best adapted for the temporary keeping of the child.
In an error case some force and effect must be given to the judgment of the Court of Commoil Pleas and we do not see how under the statement of facts here we should order the custody of the child in favor of the plaintiff in error. Unless there is some move on the part of the mother to take the child out of the jurisdiction of the court we are of opinion that the custody as imposed by the judgment of the lower court must stand until the case is heard on its merits. There being no shownig of any attempt of the mother to take the child out of her custody we are clear that the plaintiff in error ¡must fail in the application for the temporary custody. The motion must therefore be overruled.
Motion overruled.
ALLREAD, PJ, LEVINE, HORNBECK, JJ, concur.